Citation Nr: 0621443	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, including psychiatric disability 
and a vision disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a right knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision by the Albuquerque Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

By letter to the veteran dated in June 2006, the Board 
informed him that the Board member who conducted his 
September 2003 hearing is no longer employed at the Board.  
He was asked whether he wanted another hearing before the 
Board member who will participate in the decision on his 
appeal.  By a statement received in June 2006, the veteran 
indicated that he wanted another hearing before a member of 
the Board at the RO.  Inasmuch as all such hearings are 
scheduled by the RO, the case must be remanded for this 
purpose.

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


